Execution Version


AMENDMENT NO. 11
This Amendment No. 11, dated as of May 19, 2017 (this “Amendment”), to that
certain Credit Agreement, dated as of November 30, 2010, as amended by Amendment
No. 1, dated as of November 16, 2012, Amendment No. 2, July 24, 2013, Amendment
No. 3, dated as of August 30, 2013, Amendment No. 4, dated as of February 21,
2014, Amendment No. 5, dated as of April 11, 2014, Amendment No. 6, dated as of
September 30, 2014, Amendment No. 7, dated as of May 28, 2015, Amendment No. 8,
dated as of December 15, 2015, Amendment No. 9, dated as of January 25, 2016 and
Amendment No. 10, dated as of September 30, 2016 (and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time through the date hereof, the “Credit Agreement”), among CCA CLUB OPERATIONS
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), CLUBCORP CLUB
OPERATIONS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”), CITICORP NORTH AMERICA, INC., as Administrative Agent, and CITIBANK,
N.A., as L/C Issuer and Swing Line Lender, is entered into by and among
Holdings, the Borrower, the Agents and the New Term B Lenders (as defined
below). Capitalized terms used herein but not defined herein are used as defined
in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and
certain other parties hereto are parties to the Credit Agreement;
WHEREAS, in order to reprice all of the Term B Loans outstanding immediately
prior to the Eleventh Amendment Effective Date (as defined in Section 2 below)
(the “Existing Term B Loans”), the Borrower has requested an amendment to the
Credit Agreement that would decrease the Applicable Rate with respect to Term B
Loans (such Term B Loans as amended hereby on the Eleventh Amendment Effective
Date, the “Amended Term B Loans”);
WHEREAS, in the event the Amendment is approved by the Required Lenders but not
all of the Term B Lenders, the Borrower desires to replace those Term B Lenders
that are Non-Consenting Lenders to this Amendment by causing such Non-Consenting
Lenders to assign their Existing Term B Loans to Citibank, N.A. as an Eligible
Assignee (the “New Term B Lender”) in accordance with Sections 3.07 and 10.07 of
the Credit Agreement and the New Term B Lender agrees to purchase such Term B
Loans in the principal amount set forth on the signature page of such New Term B
Lender (such amount, the “New Term B Commitment Amount”);
WHEREAS, subject to the terms and conditions set forth herein, each Term B
Lender that has delivered a consent to this Amendment in the form of Exhibit A
hereto (a “Lender Consent”) agreeing to the “Cashless Settlement Option” (each
such Lender being a “Continuing Lender”) has agreed to amend its outstanding
Existing Term B Loans to Amended Term B Loans as provided herein;
WHEREAS, each Term B Lender that has delivered a Lender Consent agreeing to the
“Assignment Settlement Option” as provided on such signature page (each such
Lender being an “Assignment Lender”) has agreed to purchase pursuant to an
Assignment and Assumption on or immediately after the Eleventh Amendment
Effective Date from Citibank, N.A., as a New Term B Lender (the “Fronting
Lender”) Amended Term B Loans in a principal amount not less than the principal
amount of the Existing Term B Loans held by such Assignment Lender (or such
lesser amounts as may be allocated to such Assignment Lender by the
Administrative Agent); and


WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.AMENDMENTS TO THE CREDIT AGREEMENT
Effective as of the Eleventh Amendment Effective Date and subject to the
satisfaction (or due waiver) of the conditions set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:
1.1    Subject to the terms and conditions set forth herein, on the Eleventh
Amendment Effective Date (i) each Continuing Lender consents to this Amendment
and its Existing Term B Loans shall become Amended Term B Loans, (ii) the New
Term B Lender agrees to purchase Existing Term B Loans in an aggregate principal
amount equal to the New Term B Commitment Amount from Non-Consenting Lenders in
accordance with the terms of Section 3.07 and 10.07 of the Credit Agreement and
such New Term B Lender’s execution of this Amendment shall be deemed to be the
execution of an Assignment and Assumption (and the execution of this Amendment
by the Administrative Agent and the Borrower shall be deemed to be the consent
of the Administrative Agent and the Borrower (to the extent such consent is
required under the Credit Agreement) thereto) which assignment shall be
effective upon receipt by each such Non-Consenting Lender of the purchase price
required by Section 3.07(b) of the Credit Agreement, (iii) the Existing Term B
Loans of each Assignment Lender shall be deemed to be assigned to the Fronting
Lender in exchange for the principal amount of such Existing Term B Loans and
such Assignment Lender’s execution of its Lender Consent shall be deemed to be
the execution of an Assignment and Assumption (and the execution of this
Amendment by the Administrative Agent and the Borrower shall be deemed to be the
consent of the Administrative Agent and the Borrower (to the extent such consent
is required under the Credit Agreement) thereto) which assignment shall be
effective upon receipt by each such Assignment Lender of the outstanding
principal amount of, and accrued and unpaid interest on, such Existing Term B
Loans and (iv) each Assignment Lender agrees to purchase Amended Term B Loans
from the Fronting Lender pursuant to an Assignment and Assumption in accordance
with the terms of Section 10.07 of the Credit Agreement in an amount equal to
such Assignment Lender’s Existing Term B Loans. The New Term B Lender, by
delivering its signature page to this Amendment and agreeing to amend its
Existing Term B Loans to New Term B Loans on the Eleventh Amendment Effective
Date and each Assignment Lender, by delivering its Lender Consent, shall be
deemed to have acknowledged receipt of, and consented to and approved, this
Amendment (such consent and approval effective as of the Eleventh Amendment
Effective Date), each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent on
the Eleventh Amendment Effective Date.  Subject to the terms and conditions set
forth herein, effective as of the Eleventh Amendment Effective Date, for all
purposes of the Loan Documents, (i) the Amended Term B Loans shall constitute
“Term B Loans” and (ii) the New Term B Lender shall become a “Lender” (if such
New Term B Lender is not already a Lender prior to the effectiveness of this
Amendment) and shall have all the rights and obligations of a Lender holding a
Term B Loan.
1.2    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:


2
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





““Eleventh Amendment” means the Amendment No. 11 to this Agreement, dated as of
May 19, 2017.”
““Eleventh Amendment Effective Date” has the meaning assigned to such term in
the Eleventh Amendment.”
1.3    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “Applicable Rate” as follows:
“(a)    with respect to Term B Loans, (i) for any period occurring prior to the
Eleventh Amendment Effective Date and after the Tenth Amendment Effective Date,
(A) for Eurodollar Rate Loans, 3.00% and (B) for Base Rate Loans, 2.00% and (ii)
on and after the Eleventh Amendment Effective Date, (A) for Eurodollar Rate
Loans, 2.75% and (B) for Base Rate Loans, 1.75%; and”
1.4    Section 1.01 of the Credit Agreement is hereby amended by adding the
following proviso at the end of the definition of “Eurodollar Rate” prior to the
period at the end of such definition:
“; provided, that for any non-standard Interest Period that falls between two
different permitted Interest Periods, the Eurodollar Rate shall be determined
through the use of straight-line interpolation by reference to two such rates,
one of which shall be determined as if the length of the period of such deposits
were the period of time for which the rate for such deposits are available is
the period next shorter than the length of such Interest Period and the other of
which shall be determined as if the period of time for which the rate for such
deposits are available is the period next longer than the length of such
Interest Period as determined by the Administrative Agent”
1.5    Clause (a)(iv) of Section 2.05 is hereby amended and restated in full as
follows:
“At the time of the effectiveness of any Repricing Transaction that is
consummated prior to November 19, 2017 that (A) makes any prepayment of Term
Loans in connection with any Repricing Transaction, or (B) effects any amendment
of this Agreement resulting in a Repricing Transaction, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each applicable Term
Lender, a fee in an amount equal to, (x) in the case of clause (A), a prepayment
premium of 1% of the amount of the Term Loans being prepaid and (y) in the case
of clause (B), a payment equal to 1% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment. Such fees shall be
due and payable upon the date of the effectiveness of such Repricing
Transaction.”
1.6    Notwithstanding anything to the contrary in the definition of “Interest
Period” in the Credit Agreement, the initial Interest Period with respect to the
Amended Term B Loans shall be deemed to begin on the Eleventh Amendment
Effective Date and end on June 30, 2017.
Section 2.CONDITIONS PRECEDENT
This Amendment shall become effective as of the date (the “Eleventh Amendment
Effective Date”) on which each of the following conditions precedent shall have
been satisfied or duly waived:
2.1    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:


3
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





(a)    this Amendment, duly executed by each of the Borrower, Holdings and the
Administrative Agent; provided, however, if any Term B Lender is a
Non-Consenting Lender then this Amendment shall be duly executed by the New Term
B Lenders with a New Term B Commitment Amount equal to the aggregate amount of
the Existing Term B Loans of all such Non-Consenting Lenders;
(b)    Lender Consents duly executed by the Required Lenders;
(c)    an Acknowledgement and Confirmation, substantially in the form of
Exhibit B hereto, duly executed by each Loan Party;
(d)    a certificate executed by a Responsible Officer of the Borrower, dated as
of the Eleventh Amendment Effective Date, certifying compliance with the
requirements of Section 2.3 have been satisfied; and
(e)    executed legal opinion of Perkins Coie LLP, special counsel to Holdings
and the Borrower, dated the Eleventh Amendment Effective Date, in form and
substance reasonably acceptable to the Administrative Agent.
2.2    Fees and Expenses.
(a)All fees and reimbursable expenses that have been invoiced as of the Eleventh
Amendment Effective Date that are due and payable to any Person under the Credit
Agreement or under any engagement letter entered into in connection with this
Amendment shall have been paid in full in immediately available funds;
(b)All unpaid interest in respect of the Term B Loans accrued until the Eleventh
Amendment Effective Date shall have been paid in full to the Administrative
Agent for the benefit of the applicable Term Lenders; and
(c)The Administrative Agent hereby waives any and all assignment fees due to the
Administrative Agent in connection with any Assignment and Assumption executed
pursuant to Section 3.07(a) of the Credit Agreement.
2.3    Representations and Warranties. On and as of the Eleventh Amendment
Effective Date and after giving effect to this Amendment, each of the
representations and warranties contained in Section 3 below shall be true and
correct.
Section 3.REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:
3.1    Incorporation of Representations and Warranties from Loan Documents.
Immediately before and immediately after giving effect to this Amendment, each
of the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of the Eleventh Amendment Effective Date, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if qualified by materiality) as of such earlier
date and


4
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





(ii) that for purposes of this Section 3.1, the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to Sections 6.01(a) and
6.01(b) of the Credit Agreement and, in the case of the financial statements
furnished pursuant to Section 6.01(b) of the Credit Agreement, the
representations contained in Section 5.05(a) of the Credit Agreement, as
modified by this clause (ii), shall be qualified by the statement that such
financial statements are subject to the absence of footnotes and year-end audit
adjustments;
3.2    Corporate Power and Authority. Each of Holdings and the Borrower has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment, this Amendment has been duly executed and delivered by each
of Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and
3.3    Absence of Default. No Default or Event of Default exists or would result
from this Amendment.
Section 4.MISCELLANEOUS
4.1    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and any
other Loan Documents delivered in connection herewith) as provided in Section
10.04 of the Credit Agreement.
4.2    Reference to and Effect on the Loan Documents.
(a)    As of the Eleventh Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended by this Amendment.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document (as amended hereby) except as and to
the extent expressly set forth herein.
4.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.


5
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





4.4    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
4.5    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
4.6    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
4.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]




6
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


CCA CLUB OPERATIONS HOLDINGS, LLC
By:______________________________
Name:

Title:
CLUBCORP CLUB OPERATIONS, INC.
By:______________________________
Name:
Title:


[SIGNATURE PAGE TO AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
By:______________________________
Name:

Title:


[SIGNATURE PAGE TO AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





CITIBANK, N.A., as New Term B Lender


By:______________________________
Name:
Title:




New Term B Commitment Amount: $_______________.




[SIGNATURE PAGE TO AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------






Exhibit A
Lender Consent to Amendment No. 11
This Lender Consent (“Lender Consent”) to Amendment No. 11 (the “Amendment”) to
that certain Credit Agreement, dated as of November 30, 2010, as amended by
Amendment No. 1, dated as of November 16, 2012, Amendment No. 2, July 24, 2013,
Amendment No. 3, dated as of August 30, 2013 and Amendment No. 4, dated as of
February 21, 2014, Amendment No. 5, dated as of April 11, 2014, Amendment No. 6,
dated as of September 30, 2014, Amendment No. 7, dated as of May 28, 2015,
Amendment No. 8, dated as of December 15, 2015, Amendment No. 9, dated as of
January 25, 2016 and Amendment No. 10, dated as of September 30, 2016 (the
“Credit Agreement”), among CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware limited
liability company, CLUBCORP CLUB OPERATIONS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party thereto, CITICORP NORTH AMERICA, INC., as Administrative
Agent and CITIBANK, N.A., as L/C Issuer and Swing Line Lender. Capitalized terms
used but not defined in this Lender Consent have the meanings assigned to such
terms in the Credit Agreement (as amended by the Amendment).
The undersigned hereby irrevocably and unconditionally agrees to the following
(check only ONE option):


Rollover Settlement Option
□⁪ to consent to the Amendment and to automatically amend the terms of 100% of
the outstanding principal amount of the Existing Term B Loans held by such
Lender as contemplated by the Amendment.


Assignment Settlement Option
□⁪ to consent to the Amendment and to have 100% of the outstanding principal
amount of the Existing Term B Loans held by such Lender assigned to the Fronting
Lender on the Eleventh Amendment Effective Date and to purchase by assignment
Amended Term B Loans in a like principal amount.


IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the _____ of May,
2017.


__________________________________________
(insert name of the legal entity above)
as a Term B Lender


     by
          ___________________________________
              Name:
              Title:


 
For any institution requiring a second signature line:


     by
          ___________________________________
              Name:
              Title:


Name of Fund Manager (if applicable):_______________________







WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------






Exhibit B
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.    Reference is made to Amendment No. 11 to Credit Agreement, dated as of May
19, 2017 (the “Eleventh Amendment”), by and among CCA CLUB OPERATIONS HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), CLUBCORP CLUB
OPERATIONS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities party thereto (the “Lenders”) and
CITICORP NORTH AMERICA, INC., as administrative agent. Terms defined in the
Eleventh Amendment and used herein shall have the meanings assigned to such
terms in the Eleventh Amendment, unless otherwise defined herein or the context
otherwise requires.
2.    Certain provisions of the Credit Agreement are being amended pursuant to
the Eleventh Amendment. Each of the undersigned is a Guarantor of the Guaranteed
Obligations as defined in and pursuant to the Guaranty and Security Agreement
(as defined in the Credit Agreement) and is a Grantor as defined in and pursuant
to the Guaranty and Security Agreement and hereby:
(a)    consents to the execution, delivery and performance of the foregoing
Eleventh Amendment;
(b)    acknowledges that, notwithstanding the execution and delivery of the
foregoing Eleventh Amendment, the Secured Obligations of such Grantor and the
obligations of such Guarantor under the Loan Documents to which it is a party
are not impaired or affected and all guaranties made by such Guarantor pursuant
to the Guaranty and Security Agreement and all Liens granted by such Grantor as
security for the Secured Obligations of such Grantor pursuant to such Loan
Documents continue in full force and effect and shall continue to secure such
Secured Obligations except to the extent any waiver, release or modification has
been granted by or on behalf of Lenders or has otherwise occurred pursuant to
the terms of the Loan Documents; and
(c)    confirms and ratifies its obligations under each of the Loan Documents
executed by it after giving effect to the Eleventh Amendment.
3.    Each Guarantor hereby ratifies and confirms all of the terms and
conditions of the Guaranty and Security Agreement and other Loan Documents to
which it is a party and all documents, instruments and agreements related
thereto, which remain in full force and effect. This Acknowledgment and
Confirmation shall constitute a Loan Document.
4.    This Acknowledgement and Confirmation and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
5.    This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.






WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
191 ATHLETIC CLUB MANAGEMENT COMPANY, LLC
191 CC OPERATING CO., LLC
AKRON MANAGEMENT CORP.
ANTHEM GOLF, LLC
APRIL SOUND MANAGEMENT CORP.
ASPEN GLEN GOLF CLUB MANAGEMENT COMPANY
ATHLETIC CLUB AT THE EQUITABLE CENTER, INC.
AZ CLUB, LLC
BAY OAKS COUNTRY CLUB, INC.
BERMUDA RUN CC, LLC
BERNARDO HEIGHTS CC, LLC
BLUEGRASS CLUB, LLC
BRIDLEWOOD CC, LLC
BROOKFIELD CC, LLC
BROOKHAVEN COUNTRY CLUB, INC.
CANYON GATE AT LAS VEGAS, INC.
CAPITAL CITY CLUB OF MONTGOMERY, INC.
CAPITAL CITY CLUB OF RALEIGH, INC.
CC GOLF COURSE HOLDINGS, LLC
CC FLAT CREEK, LLC
CC BRAELINN, LLC
CC CANONGATE 1, LLC
CC WHITE OAK, LLC
CC CHAPEL HILLS, LLC
CC MIRROR LAKE, LLC
CC PLANTERRA RIDGE, LLC
CC WINDERMERE, LLC
CC HAMILTON MILL, LLC
CC RIVER FOREST, LLC
CC GEORGIA NATIONAL, LLC
CC HERON BAY, LLC
CC WHITEWATER, LLC
CC EAGLE WATCH, LLC
CC OLDE ATLANTA, LLC
CC HEALY POINT, LLC
CC BRASELTON, LLC
CC SUN CITY PEACHTREE, LLC
CC POLO, LLC
CC WHITE COLUMNS, LLC
CC ATLANTA NATIONAL, LLC
CC MANOR, LLC
CC WOODLANDS, LLC


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





CC PANTHER OAKS, LLC
CC MAGNOLIA CREEK, LLC
CC LAKE WINDCREST, LLC
CC BLACKSTONE, LLC
CC BLACK BEAR, LLC
CCA GOLF COURSE HOLDCO, LLC
CCA MEZZANINE HOLDCO, LLC




By:                    
    Name:    Ingrid J. Keiser
    Title:    Secretary


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





CCCA, INC.
CCFL, INC.
CENTRE CLUB, INC.
CITRUS CLUB, INC.
CITY CLUB OF WASHINGTON, INC.
CLUB AT BOSTON COLLEGE, INC.
CLUB LE CONTE, INC.
CLUBCORP – ASIA
CLUBCORP AIRWAYS GOLF, INC.
CLUBCORP ALISO VIEJO HOLDING CORP.
CLUBCORP ASIA INVESTMENTS INC.
CLUBCORP AVEN HOLDINGS, INC.
CLUBCORP BRAEMAR COUNTRY CLUB, INC.
CLUBCORP BUNKER HILL CLUB, INC.
CLUBCORP BUYING SERVICES, INC.
CLUBCORP CANYON CREST COUNTRY CLUB, INC.
CLUBCORP CENTER CLUB, INC.
CLUBCORP CGCC, INC.
CLUBCORP CLUB OPERATIONS, INC.
CLUBCORP COTO PROPERTY HOLDINGS, INC.
CLUBCORP CROW CANYON MANAGEMENT CORP.
CLUBCORP DESERT FALLS COUNTRY CLUB, INC.
CLUBCORP FINANCIAL MANAGEMENT COMPANY
CLUBCORP GCL CORPORATION
CLUBCORP GEN PAR OF TEXAS, L.L.C.
CLUBCORP GOLF OF CALIFORNIA, L.L.C.
CLUBCORP GOLF OF FLORIDA, L.L.C.
CLUBCORP GOLF OF NORTH CAROLINA, L.L.C.
CLUBCORP GRANITE BAY MANAGEMENT, INC.
CLUBCORP GRAPHICS, INC.
CLUBCORP HAMLET, LLC
CLUBCORP HARTEFELD, INC.
CLUBCORP INTERNATIONAL, INC.
CLUBCORP IW GOLF CLUB, INC.
CLUBCORP MANAGEMENT COMPANY FOR STONE CREEK, LLC
CLUBCORP MEXICO, INC.
CLUBCORP MEZZANINE BORROWER, LLC
CLUBCORP MISSION HILLS COUNTRY CLUB, INC.
CLUBCORP MORTGAGE BORROWER, LLC
CLUBCORP NV, INC.
CLUBCORP NV I, LLC
CLUBCORP NV III, LLC
CLUBCORP NV IV, LLC
CLUBCORP NV V, LLC


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





CLUBCORP NV VI, LLC
CLUBCORP NV VII, LLC
CLUBCORP NV VIII, LLC
CLUBCORP NV IX, LLC
CLUBCORP NV X, LLC
CLUBCORP NV XI, LLC
CLUBCORP NV XII, LLC




By:                    
    Name:    Ingrid J. Keiser
    Title:    Secretary


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





CLUBCORP NV XIII, LLC
CLUBCORP NV XIV, LLC
CLUBCORP NV XV, LLC
CLUBCORP NV XVI, LLC
CLUBCORP NV XVII, LLC
CLUBCORP NV XVIII, LLC
CLUBCORP NV XIX, LLC
CLUBCORP NV XX, LLC
CLUBCORP NV XXI, LLC
CLUBCORP PORTER VALLEY COUNTRY CLUB, INC.
CLUBCORP PUBLICATIONS, INC.
CLUBCORP ROLLING GREEN, LLC
CLUBCORP SAN JOSE CLUB, INC.
CLUBCORP SHADOW RIDGE GOLF CLUB, INC.
CLUBCORP SPRING VALLEY LAKE COUNTRY CLUB, INC.
CLUBCORP SYMPHONY TOWERS CLUB, INC.
CLUBCORP TEAL BEND GOLF CLUB, INC.
CLUBCORP TTC, LLC
CLUBCORP TURKEY CREEK GOLF CLUB, INC.
CLUBCORP USA, INC.
CLUBCORP WILLOW CREEK, LLC
CLUBCORP WIND WATCH, LLC
COLUMBIA CAPITAL CITY CLUB CORP.
COLUMBIA TOWER CLUB, INC.
COUNTRYSIDE COUNTRY CLUB, INC.
CURRITUCK GOLF, LLC
DALLAS TOWER CLUB, INC.
DAYTON RACQUET CLUB, INC.
DEBARY MANAGEMENT CORP.
DIAMANTE' GOLF CLUB MANAGEMENT, INC.
DIAMANTE' GOLF CLUB PARTNERS, INC.
DIAMOND RUN CLUB, INC.
DOMINION CC, LLC
EMPIRE RANCH, LLC
FAIR OAKS CLUB CORP.
FAIRWAYS ACQUISITION CORPORATION
FAIRWAYS GOLF HOLDINGS, LLC
FIRETHORNE CC, LLC
FFFC GOLF ACQUISITIONS, L.L.C.
FORD'S COLONY CC, LLC
FORT BEND ACQUISITION CORP.
GCC ASSET MANAGEMENT, INC.
GP BEAR’S BEST ATLANTA, INC.
GP BEAR’S BEST LAS VEGAS, INC.
GRANCH GOLF CLUB, INC.
GREENBRIER COUNTRY CLUB, INC.
GREENSPOINT CLUB, INC.


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





HACKBERRY CREEK COUNTRY CLUB, INC.
HAILE PLANTATION MANAGEMENT CORP.
HARBOUR CLUB OF CHARLESTON, INC.
HEARTHSTONE COUNTRY CLUB, INC.
HERITAGE CC, LLC
HILL COUNTRY GOLF, INC.
HILLS II OF LAKEWAY, INC.




By:                    
    Name:    Ingrid J. Keiser
    Title:    Secretary


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





HOUSTON CITY CLUB, INC.
HPG, L.C.
HUNTER'S GREEN ACQUISITION CORP.
INDIGO RUN ASSET CORP.
IRVING CLUB ACQUISITION CORP.
KINGWOOD COUNTRY CLUB, INC.
KNOLLWOOD COUNTRY CLUB, INC.
LA CIMA CLUB, INC.
LAKEWAY CLUBS, INC.
LANTANA GOLF OPERATOR, LLC
LAUREL SPRINGS HOLDCO, LLC
LEGACY CC, LLC
LEGACY AVENUE CLUB, LLC
LIONSGATE GOLF CLUB, INC.
MAC CLUB, LLC
MANAGER FOR CCHH, INC.
MARSH CREEK CC, LLC
MASTER CLUB, INC.
MEMORIAL STADIUM CLUB MANAGEMENT CORP.
MEMPHIS CITY CLUB, INC.
MH VILLAS, INC.
MONARCH EP MANAGEMENT CORP.
NEW ENGLAND COUNTRY CLUB MANAGEMENT, INC.
NORTHWOOD MANAGEMENT CORP.
OAK POINTE COUNTRY CLUB, INC.
OAKMONT MANAGEMENT CORP.
OVCC, LLC
OWNERS CLUB ASSET COMPANY
PIEDMONT CLUB, INC.
PIEDMONT GOLFERS' CLUB LLC
PYRAMID CLUB MANAGEMENT, INC.
QUAIL HOLLOW MANAGEMENT, INC.
QUEENS HARBOUR CORPORATION
RENAISSANCE CLUB, INC.
RGCC, LLC
RICHARDSON COUNTRY CLUB CORP.
RIVER CREEK COUNTRY CLUB, INC.
RIVER PLACE CC, LLC
RIVERS CLUB, INC.
SANTA ROSA CC, LLC
SEQUOIA GOLF HOLDINGS LLC
SEQUOIA GOLF, LLC
SEQUOIA GOLF MIRROR LAKE, LLC
SEQUOIA GOLF PLANTERRA RIDGE, LLC
SEQUOIA GOLF WINDERMERE LLC
SEQUOIA GOLF HM LLC
SEQUOIA GOLF RIVER FOREST LLC
SEQUOIA GOLF GEORGIA NATIONAL LLC


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





SEQUOIA GOLF HERON BAY LLC
SEQUOIA GOLF WHITEWATER LLC
SEQUOIA GOLF EAGLE WATCH LLC
SEQUOIA GOLF OLDE ATLANTA LLC
SEQUOIA GOLF HEALY POINT LLC
SEQUOIA GOLF BRASELTON LLC




By:                    
    Name:    Ingrid J. Keiser
    Title:    Secretary


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





SEQUOIA GOLF PEACHTREE LLC
SEQUOIA GOLF BENTWATER LLC
SEQUOIA GOLF BEVERAGE LLC
SEQUOIA GOLF TEXAS BEVERAGE LLC
SEQUOIA GOLF MANAGEMENT LLC
SEQUOIA GREENSCAPES LLC
SEQUOIA GOLF RECREATION SERVICES LLC
SEQUOIA GOLF FINANCIAL SERVICES LLC
SHORT GRASS TECHNOLOGY LLC
SEQUOIA GOLF GEORGIAN MANAGEMENT LLC
SEQUOIA GOLF TENNIS MANAGEMENT LLC
SEQUOIA GOLF SMOKE RISE MANAGEMENT LLC
SEQUOIA GOLF CATEECHEE MANAGEMENT LLC
SEQUOIA MANAGEMENT SERVICES LLC
SEQUOIA GOLF BEVERAGE MANAGEMENT LLC
SEQUOIA HOSPITALITY LLC
SEQUOIA GOLF NORTH ATLANTA LLC
SEQUOIA GOLF MANOR LLC
SEQUOIA GOLF WOODLANDS LLC
SEQUOIA GOLF MAGNOLIA CREEK LLC
SEQUOIA GOLF LAKE WINDCREST LLC
SEQUOIA GOLF SOUTH SHORE LLC
SEQUOIA WOODLANDS BEVERAGE OPERATIONS LLC
SEQUOIA GOLF BLACKSTONE LLC
SEQUOIA GOLF BLACK BEAR LLC
SEQUOIA GOLF COLORADO BEVERAGE LLC
SEQUOIA GOLF DENVER BEVERAGE LLC
SHADY VALLEY MANAGEMENT CORP.
SHOREBY CLUB MANAGEMENT, INC.
SILVER LAKE MANAGEMENT CORP.
SKYLINE CLUB, INC.
SOCIETY MANAGEMENT, INC.
SOUTHERN TRACE COUNTRY CLUB OF SHREVEPORT, INC.
STONEBRIAR MANAGEMENT CORP.
STONEHENGE CLUB, INC.
TAMPA PALMS CLUB, INC.
TEMPLE HILLS CC, LLC
THE 191 CLUB, INC.
THE BUCKHEAD CLUB, INC.
THE CLUB AT CIMARRON, INC.
THE CLUB AT SOCIETY CENTER, INC.
THE COMMERCE CLUB, INC.
THE DOWNTOWN CLUB, INC.
THE MANAGER OF THE OWNER'S CLUB, INC.
THE METROPOLITAN CLUB OF CHICAGO, INC.
THE OWNER’S CLUB, INC.


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





THE OWNER'S CLUB OF SOUTH CAROLINA, L.L.C.
THE PLAZA CLUB OF SAN ANTONIO, INC.
THE SUMMIT CLUB, INC.
TIMARRON GOLF CLUB, INC.
TOWER CITY CLUB OF VIRGINIA, INC.




By:                    
    Name:    Ingrid J. Keiser
    Title:    Secretary


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------





TOWER CLUB OF DALLAS, INC.
TOWER CLUB, INC.
TOWN POINT CLUB, INC.
TREESDALE COUNTRY CLUB, INC.
UMASS CLUB MANAGEMENT, LLC
UNC ALUMNI CLUB MANAGEMENT, INC.
UNIVERSITY CLUB MANAGEMENT CO., INC.
UNIVERSITY CLUB, INC.
WALNUT CREEK MANAGEMENT CORPORATION
WILDFLOWER COUNTRY CLUB, INC.
WILLOW CREEK MANAGEMENT, INC.
WOODSIDE PLANTATION COUNTRY CLUB, INC.
NORTH HILLS CC, LLC
NORBECK CC, LLC
OAKHURST CC, LLC
CLUBCORP COLLECTIVE I, LLC
CLUBCORP NV XXIII, LLC
CLUBCORP NV XXIV, LLC
CLUBCORP NV XXV, LLC
CLUBCORP NV XXII, LLC
EAGLE’S NEST CC, LLC
EAGLE’S NEST BEVCO, LLC




By:                    
    Name:    Ingrid J. Keiser
    Title:    Secretary


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------











THE OWNERS CLUB AT HILTON HEAD, L.P.


By:    The Manager of the Owner's Club, Inc.,

        as general partner




By:                        

            Name:    Ingrid J. Keiser

            Title:    Secretary




CLUBCORP GOLF OF GEORGIA, L.P.

CLUBCORP GOLF OF TEXAS, L.P.


By:    ClubCorp Gen Par of Texas, L.L.C.,

        as general partner




By:                        

            Name:    Ingrid J. Keiser

            Title:    Secretary




ALISO VIEJO GOLF CLUB JOINT VENTURE


By:    CLUBCORP GCL CORPORATION,
as general partner




By:                        

        Name:    Ingrid J. Keiser

        Title:    Secretary




By:
CLUBCORP ALISO VIEJO HOLDING


CORP., as general partner


[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483

--------------------------------------------------------------------------------










By:                        


Name:    Ingrid J. Keiser



Title:    Secretary



 






[ACKNOWLEDGMENT AND CONFIRMATION – AMENDMENT NO. 11]
WEIL:\96112885\6\35899.0483